411 F.2d 990
Walter Lee ERVIN, Appellant,v.Hoyt C. CUPP, Warden, Appellee.
No. 22917.
United States Court of Appeals Ninth Circuit.
May 2, 1969.

Evelyn N. Scott (argued), Salem, Or., for appellant.
David H. Blunt (argued), Asst. Atty. Gen., Robert Y. Thornton, Atty. Gen., Salem, Or., for appellee.
Before CHAMBERS and KOELSCH, Circuit Judges, and BEEKS, District Judge.
ORDER DISMISSING APPEAL
PER CURIAM:


1
The appeal is dismissed.


2
This case began with a state conviction. It was affirmed on appeal. State v. Ervin, 241 Or. 475, 406 P.2d 901 (1965).


3
Next Ervin files in federal district court asserting many points never submitted at any time.


4
Oregon has post-conviction remedies, but no attempt has been made to use them.


5
Duty requires us to interfere with state process from time to time, but in this case obviously not yet.